Exhibit 10.1


LEASE TERMINATION AND
RELEASE AGREEMENT
THIS LEASE TERMINATION AND RELEASE AGREEMENT ("Agreement") is made and entered
into as of this 21st day of October, 2016 (the "Effective Date") by and between
GOOGLE INC., a Delaware corporation ("Landlord"), and ROCKET FUEL INC., a
Delaware corporation ("Tenant").
R E C I T A L S :
A.    Landlord (as successor in interest to VII Pac Shores Investors, L.L.C., a
Delaware limited liability company) and Tenant are parties to that certain
Office Lease dated as of August 7, 2013, as amended by that certain First
Amendment, dated as of December 18, 2013 (collectively, the "Lease"), pursuant
to which Tenant leases certain premises ("Premises") from Landlord described as
Suite Nos. 100, 200, 300 and 400 on the 1st, 2nd, 3rd and 4th floors of the
building commonly known as Pacific Shores Center – Building Number 9 located at
1900 Seaport Boulevard, Redwood City, CA 94063.
B.    Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to them in the Lease.
C.    Landlord and Tenant desire to terminate the Lease early on the terms set
forth herein.
NOW, THEREFORE, for and in consideration of the payment by Tenant to Landlord of
all rent and other monetary obligations under the Lease (collectively, "Rent")
due under the Lease through January 2, 2017, the fulfillment of the obligations
described herein, and the releases, agreements, covenants and undertakings set
forth herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
A G R E E M E N T :
1.Termination Date. Subject to the provisions set forth herein, the Lease and
all of the rights, duties and obligations set forth therein shall be terminated
effective as of January 2, 2017 (the "Early Termination Date"), except for the
"Reserved Claims" of Landlord described in Paragraph 5(e) below.
2.    Surrender. On or before 5:00 p.m. Pacific Time on January 2, 2017, Tenant
shall surrender possession of the Premises to Landlord in accordance with the
requirements set forth in the Lease, including, without limitation, the
provisions of Sections 7.2, 8, 15 and 23 of the Lease, at Tenant's sole cost and
expense, including without limitation, removing all Lines, signage, furniture,
fixtures, equipment, debris, rubbish and repairing any and all damage to the
Premises caused by the removal of Tenant's personalty from the Premises.
Notwithstanding the foregoing, Tenant shall not be required to remove any
Alterations or Leasehold Improvements. Landlord and Tenant agree to conduct a
joint walk-through of the Premises on or before December 20, 2016 to verify that
Tenant has complied with the surrender requirements set forth herein. Upon
conducting


 
1
 




--------------------------------------------------------------------------------




such joint walk-through, Landlord shall specify any work that needs to be done
by Tenant to satisfy the foregoing requirements (said work identified by
Landlord following the joint walk-through being referred to herein as the
"Surrender Work"). Tenant shall complete the Surrender Work no later than the
Early Termination Date. If Landlord fails to identify any Surrender Work during
the joint walk-through of the Premises, Tenant shall not be required to perform
any Surrender Work. From and after the date Tenant surrenders the Premises to
Landlord in accordance with the requirements set forth in the Lease, Tenant
shall have no further rights to the possession or use of the Premises.
3.    Letter of Credit. The terms and conditions regarding the Letter of Credit
set forth in Section 3 of Exhibit F of the Lease shall continue to apply until
the date which is sixty (60) days following the Early Termination Date (the
"Final LC Expiration Date"), upon which Final LC Expiration Date Landlord shall
return the original Letter of Credit (and all amendments thereto) to Tenant and
execute any documentation reasonably required by the issuer of the Letter of
Credit for the cancellation thereof.
4.    Consent to Sublease. Tenant acknowledges that, as of the Effective Date,
Tenant has withdrawn its request for Landlord's consent to Tenant subletting the
Premises (the "Sublease Request"), and that such Sublease Request is null and
void and of no further force and effect.
5.    Mutual Release.
(a)    Release of Landlord. Tenant hereby releases and discharges Landlord and
agrees to hold Landlord and each of its partners, shareholders, officers,
directors, agents and employees, and their respective predecessors, successors
and assigns and the partners, employees, shareholders, officers, directors,
agents and employees of each of them (collectively, "Successors"), free and
harmless from any and all claims, demands, causes of action, losses, penalties,
fines, expenses, obligations, damages, attorneys' fees, costs and liabilities of
any nature whatsoever (collectively "Claims"), whether or not now known,
suspected or claimed, which Tenant (or any individual or entity acting through
Tenant) ever had, now has or may claim to have, against Landlord or any of its
Successors resulting from, arising out of or related to the Lease or the
Premises (the "Landlord Release").
(b)    Release of Tenant. Subject to the limitations contained in
subparagraph (e) below, effective as of the Early Termination Date, provided
Tenant timely performs all of its obligations under this Agreement, Landlord
hereby releases and discharges Tenant and agrees to hold Tenant and each of its
successors, partners, shareholders, officers, directors, agents and employees,
free and harmless from any and all Claims, whether or not now known, suspected
or claimed, which Landlord (or any individual or entity acting through Landlord)
ever had, now has or may claim to have, against Tenant or any of its Successors
resulting from, arising out of or related to the Lease or the Premises (the
"Tenant Release").
(c)    Additional Facts. Landlord and Tenant each acknowledge that it may
hereafter discover facts different from or in addition to those it now knows or
believes to be true with respect to the Claims which are the subject of the
Landlord Release set forth in subparagraph (a) above and the Tenant Release set
forth in subparagraph (b) above, and Landlord and Tenant each


 
2
 




--------------------------------------------------------------------------------




expressly agree to assume the risk of the possible discovery of additional or
different facts, and agree that the Landlord Release and the Tenant Release
shall be and remain effective in all respects, regardless of such additional or
different facts.
(d)    Waiver of California Civil Code Section 1542. Landlord and Tenant each
understand and agree, by initialing below, that each party expressly waives and
relinquishes all rights and benefits, if any, it may have under Section 1542 of
the California Civil Code with respect only to the Claims which are the subject
of the Landlord Release set forth in subparagraph (a) above and the Tenant
Release set forth in subparagraph (b) above. California Civil Code Section 1542
reads as follows:
"§1542 [CERTAIN CLAIMS NOT AFFECTED BY GENERAL RELEASE.] A GENERAL RELEASE DOES
NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR."
/s/ DR
 
/s/ RSJ
Landlord's Initials
 
Tenant's Initials

(e)    Landlord Reserved Claims. Notwithstanding anything to the contrary
contained in subparagraphs (a) through (d) above, (1) Landlord does not waive or
release any Claims specifically arising pursuant to a breach of Tenant's
obligation(s) under this Agreement, (2) Landlord does not waive or release any
Claims arising or accruing under the Lease during the Term prior to the Early
Termination Date to the extent such Claims are expressly intended to survive the
expiration or termination of the Lease, (3) Landlord does not waive or release
any Claims relating to any violation of the terms of the Lease relating to liens
against the Premises for Tenant's actions prior to the Early Termination Date,
(4) Landlord does not waive or release any Claims relating to any violation by
Tenant or its subtenants, agents, employees or contractors relative to
environmental laws concerning hazardous or toxic materials or substances, and/or
(5) Landlord does not waive or release any Claims relative to the occurrence of
any events arising or accruing under the Lease during the Term prior to the
Early Termination Date in connection with which Tenant is required to indemnify
Landlord or hold Landlord harmless as provided in the Lease (collectively, the
"Landlord Reserved Claims").
6.    Representations of Tenant. Tenant represents and warrants to Landlord
that: (i) Tenant has not heretofore assigned or sublet all or any portion of its
interest in the Lease; (ii) no other person, firm or entity has any right, title
or interest in the Lease; (iii) Tenant has the full right, legal power and
actual authority to enter into this Agreement and to terminate the Lease without
the consent of any person, firm or entity; and (iv) Tenant has the full right,
legal power and actual authority to bind Tenant to the terms and conditions
hereof. Tenant further represents and warrants to Landlord that as of the
Effective Date there are no, and as of the Early Termination Date there shall
not be any, mechanics' liens and/or other liens encumbering all or any portion
of the Premises, by virtue of any act or omission on the part of Tenant, its
contractors, agents, employees, successors


 
3
 




--------------------------------------------------------------------------------




and/or assigns. Notwithstanding the early termination of the Lease and the
release of liability as provided for herein, the representations and warranties
set forth in this Section 6 shall survive the Early Termination Date and Tenant
shall be liable for any loss incurred by Landlord as a result of any
inaccuracies or breach of the enumerated representations and warranties.
7.    No Other Promises. It is further expressly agreed and warranted by the
parties hereto that, except as set forth herein, (i) no promise or inducement
has been offered by either party to the other and (ii) this Agreement is
executed without reliance upon any statement or representation of any of the
parties hereto concerning the nature or extent of any damages and/or the legal
liability therefor.
8.    Authority. Landlord and Tenant each represents and warrant that their
respective signatories hereto hereby have full and complete authority to bind
their respective parties to the Agreement and that no other consent is necessary
or required in order for the signatories to execute this Agreement on behalf of
their respective parties. Tenant represents that it has not sublet any portion
of the Premises and that it has not heretofore assigned the Lease or any of its
rights or obligations under the Lease.
9.    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto regarding the matters set forth herein; supersedes all other
prior agreements, representations and covenants, written or oral, with respect
thereto; and may not be varied or amended except by a writing signed by all of
the parties hereto.
10.    Agreement Binding. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective predecessors, heirs,
beneficiaries, legal and personal representatives, successors and assigns.
11.    Further Assurances. Each party hereto shall execute and deliver to the
other such other additional documentation as may be reasonably requested by the
other party hereto in order to (i) evidence the due authorization of this
Agreement by the other party and the capacity of the person executing same to so
sign for and on behalf of such party and/or (ii) further evidence, accomplish or
facilitate the agreements and representations set forth herein.
12.    Brokers. Landlord and Tenant each hereby represents and warrants to the
other that it has had no dealings with any real estate broker or agent in
connection with the negotiation of this Agreement, except for Jonathan Moeller,
Payam Tabar, and Mina Mohamadi of CBRE, Inc. (collectively, "Landlord's
Broker"), representing Landlord, and Kristoph Lodge and Eric Anderson of Newmark
Cornish & Carey (collectively, "Tenant's Broker"), representing Tenant, and that
it knows of no other real estate broker or agent (other than the Landlord's
Broker and Tenant's Broker) who is entitled to a commission in connection with
this Agreement. Landlord shall pay any broker's commission due to Landlord's
Broker with respect to this Agreement pursuant to a separate agreement between
Landlord and Landlord's Broker. Tenant shall pay any broker's commission due to
Tenant's Broker with respect to this Agreement pursuant to a separate agreement
between Tenant and Tenant's Broker. Each party agrees to indemnify and defend
the other party against and hold the other party harmless from any and all
claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including, without limitation, reasonable attorneys' fees) with


 
4
 




--------------------------------------------------------------------------------




respect to any leasing commission or equivalent compensation alleged to be owing
on account of any breach of the foregoing representation and warranty by the
indemnifying party in connection with this Agreement.
13.    Legal Fees. In any dispute involving the enforcement of this Agreement,
the non-prevailing party in such dispute shall pay all costs, including but not
limited to reasonable attorney's fees, incurred by the party prevailing in such
dispute.
14.    Time of Essence. Time is of the essence of each and every term,
condition, obligation and provision hereof.
15.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which, together, shall
constitute one and the same instrument.
16.    Holdover Rent. If Tenant fails to surrender possession of the Premises to
Landlord in accordance with the terms of this Agreement, then notwithstanding
anything to the contrary in the Lease, Tenant shall be required to pay holdover
rent as provided in the Lease. Other than such holdover rent, Tenant shall not
be liable for any damages for such holdover during the first sixty (60) days
thereof.
17.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.


[Signature pages follow]


 
5
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed by an authorized
representative of each party as of the day and year first above written.
"TENANT"
 
ROCKET FUEL INC.,
 
 
a Delaware corporation
 
 
 
 
 
 
 
By:
/s/ Rex S. Jackson
 
 
 
Name:
Rex S. Jackson
 
 
 
Title:
CFO
 
 
 
 
 
 
 
 
 
 
"LANDLORD"
 
GOOGLE INC.,
 
 
a Delaware corporation
 
 
 
 
 
 
 
By:
/s/ David Radcliffe
 
 
 
Name:
David Radcliffe
 
 
 
Title:
VP Real Estate





 
6
 


